In an action to recover on a promissory note brought by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), dated October 2, 1997, as, upon granting her cross motion, in effect, for renewal, adhered to a prior order dated June 27, 1997, granting the motion.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the defendant’s contentions, the plaintiff was entitled to summary judgment to recover on the promissory note. The plaintiff made a prima facie showing by proving the *461existence of the note, the unconditional terms of repayment, and the defendant’s default. In opposition, the defendant failed to establish by admissible evidence the existence of a triable issue of fact or a meritorious defense. Thus, summary judgment in lieu of complaint was properly granted (see, Interman Indus. Prods, v R.S.M. Electron Power, 37 NY2d 151; Grammas Assocs., Architectural & Eng’g Servs. v Ehrlich, 229 AD2d 517; Key Bank v Lisi, 225 AD2d 669; East N. Y. Sav. Bank v Baccaray, 214 AD2d 601). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.